542 Pa. 544 (1995)
668 A.2d 1113
PENNSYLVANIA ASSOCIATION OF LIFE UNDERWRITERS; Albert C. Krempa, Jr., CLU, Ch FC; Professional Insurance Agents Association of Pennsylvania, Maryland and Delaware, Inc.; Robinson-Conner, Inc.; Independent Insurance Agents of Pennsylvania; and Travis B. Young & Son Agency.
v.
Constance B. FOSTER, as Statutory Liquidator of Pennsylvania Independent Business Association ("PIBA"), National Independent Business Association ("NIBA"), The American Independent Business Alliance ("AIBA"), NIBA Group Benefits Trust, and AIBA Group Benefits Trust, collectively known as "AIBA," Appellants.
Supreme Court of Pennsylvania.
Argued December 6, 1995.
Decided December 28, 1995.


*545 ORDER

PER CURIAM:
Order affirmed.